internal_revenue_service p o box room cincinnati oh date date number release date exempt_organizations department of the treasury rulings and agreements employer_identification_number contact person - id number contact telephone numbers phone fax uil4 program a dollar_figureamount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the intemal revenue code dated date our records indicate that w was recognized as exempt from federal_income_tax under sec_501 c of the code w was classified as a private_foundation as defined in sec_509 effective date your letter indicates that w is no longer actively making grants or awarding scholarships effective date therefore this approval letier pertains to x grants awarded during your letter indicates w operated a program called that made grants to organizations since was not for individuals advance approval was not required your letter also indicates that w operated a grant-making program for individuals called x this approval letter pertains to x the purpose of x under g was to award members of the top five winning teams in a competitive contest related to world environment issues with various amounts of scholarships to attend qualifying colleges and universities of their choice these scholarsbips promoted interest in the study of current environmental issues affecting this country and the world in conducting x w offered all five members of the five highest scoring teams in competition varying amounts of awards in the form of scholarships from a approximately big_number students competed for the awards through various stages of competition member teams submitted entry forms describing an environmental project the team wished to present for judging once entered in the competition the team prepared its presentation to be five page judged by studying environmental issues and developing solutions teams trained by scheduling field trips to natural resource sites museums or other areas of interest listening to presentations given by natural resource professionals and careful study of natural resource materials teams conducted research of environmental issues and used research techniques to solve environmental problems leamed from their training independent judges appointed by local hosting organizations evaluated presentations of each team and numerically scored each entry on a rubric developed for the event winning teams at the local level advanced to intermediate levels and on to a national competition once the top five highest scoring teams were selected by the panel of independent and untelated professional environmentalist notices of the scholarships were sent out to individual members in all cases judges were not disqualified persons with respect to the organization and were totally independent of participating teams individual members selected their accredited school of choice and notified w w sent the scholarship directly to the school after receiving information on the name of the school the student’s id number and evidence of enrollment and paid fees each winning participant has up to two years to use the scholarship before it will be forfeited scholarships not utilized are put back into the fund for future use w has stated it will comply with record keeping requirements by maintaining a file with buidelines for each scholarship award and the respective criteria for each along with applications approvals and final reports submitted by each recipient upon completion w will retain applications with each member’s proposed annual budget sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance page based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 a in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs deseribed above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above enclosures notice redacted copy of letter sincerely yours robert choi director exempt_organizations rulings and agreements page
